UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 9, 2012 LAPORTE BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Federal 001-33733 26-1231235 (State or Other Jurisdiction of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 710 Indiana Avenue, LaPorte, Indiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(219) 362-7511 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 9, 2012, LaPorte Bancorp, Inc., the holding company for The LaPorte Savings Bank, announced that its board of directors declared a dividend of $0.04 per common share. The dividend will be paid on or about March 5, 2012, to stockholders of record as of the close of business on February 23, 2012. Item 9.01.Financial Statements and Exhibits (d) Exhibits. Exhibit No. Exhibit 99 Press release dated February 9, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAPORTE BANCORP, INC. DATE: February 9, 2012 By: /s/ Lee A. Brady Lee A. Brady Chief Executive Officer 3
